                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             NORTHERN DIVISION

                                   NO. 2:07-CR-16-FL-1


  UNITED STATES OF AMERICA
                                                         ORDER TO SEAL
      v.                                           MEMORANDUM IN SUPPORT OF
                                                 SENTENCE REDUCTION UNDER THE
  COREY LEVON JOYNER                                  FIRST STEP ACT OF 2018


       On motion of the Defendant, COREY LEVON JOYNER, and for good cause shown, it is

hereby ORDERED that DE [164] be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This the 28th
                ___ day of May, 2019.



                                          ________________________________________
                                          The Honorable Louise Wood Flanagan
                                          United States District Court Judge
                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing was served upon:

ROBIN PENDERGRAFT
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-14461

and

JANE JACKSON
Assistant United States Attorney
Suite 800, Federal Building
310 New Bern Avenue
Raleigh, NC 27601-14461

USANCE-FIRSTSTEPACT2018@USDOJ.GOV


By email on May 28, 2019.


                                           G. ALAN DUBOIS
                                           Federal Public Defender
                                           /s/ Sherri Royall Alspaugh
                                           SHERRI ROYALL ALSPAUGH
                                           First Assistant Federal Public Defender
                                           Attorney for Defendant
                                           Office of the Federal Public Defender
                                           150 Fayetteville Street, Suite 450
                                           Raleigh, North Carolina 27601
                                           Telephone: 919-856-4236
                                           Fax: 919-856-4477
                                           E-mail: Sherri Alspaugh@fd.org
                                           N.C. State Bar No. 17581
                                           LR 57.1 Counsel Appointed
